


110 HR 1364 IH: For the relief of Zdenko Lisak.
U.S. House of Representatives
2007-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		1st Session
		H. R. 1364
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2007
			Mr. LaTourette
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Zdenko Lisak.
	
	
		1.Waiver of grounds for removal
			 of, or denial of admission to, Zdenko Lisak
			(a)In
			 GeneralNotwithstanding sections 212(a) and 237(a) of the
			 Immigration and Nationality Act, Zdenko Lisak may not be removed from the
			 United States, or denied admission to the United States, by reason of any act
			 of his that is a ground for removal or denial of admission and is reflected in
			 the records of the Immigration and Naturalization Service of the Department of
			 Justice, or the Visa Office of the Department of State, on the date of the
			 enactment of this Act.
			(b)Rescission of
			 Outstanding Order of RemovalThe Attorney General shall rescind
			 any outstanding order of removal or deportation, or any finding of
			 deportability, that has been entered against Zdenko Lisak by reason of any act
			 described in subsection (a).
			
